      Case 2:18-cv-08881-JCZ-DMD Document 140 Filed 03/26/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  TERRY BAHAM, ET AL.                                                CIVIL ACTION


  VERSUS                                                             NO: 18-8881


  TIMMY MOORE, ET AL.                                                SECTION: "A" (3)


                                    ORDER AND REASONS


       Before the Court are a Rule 56 Motion for Partial Summary Judgment on the

Issue of Liability (Rec. Doc. 99) and a Rule 56 Motion for Partial Summary Judgment

on the Issue of Medical Causation (Rec. Doc. 100) filed by Plaintiffs. Defendants

Timmy Moore, Lovorn & Lovorn Trucking, Inc., and National Fire and Marine Insurance

Company oppose these motions. For the following reasons, both Motions are DENIED.

       I.      BACKGROUND

       This case arises out of a motor vehicle accident that occurred in Orleans Parish on

September 27, 2017. (Rec. Doc. 1, p. 3, The Plaintiffs’ Complaint). The Plaintiffs allege that,

on the day of the accident, Terry Baham was driving his Ford F250 in the middle lane of

Interstate 10 near the Elysian Fields exit with Stephen Turner and Yalonda Stubbs in the

passenger seats. Id. at 3. The Defendant Timmy Moore was driving a tractor-trailer in the

right-hand lane next to the Plaintiffs in the course of his employment with Lovorn & Lovorn

Trucking. Id. While the Plaintiffs were in the middle lane, the Defendant tried to change lanes

and struck the Plaintiffs’ vehicle. Id. at 3. As a result of this collision, the Plaintiffs claim that

they were all “violently jolted” inside their vehicle and received serious injuries. Id. Further,

when the investigating officer interviewed the Defendant Moore at the scene of the accident,

Moore admitted that he “failed to keep a proper lookout and attempted to change from the

                                                  1
      Case 2:18-cv-08881-JCZ-DMD Document 140 Filed 03/26/21 Page 2 of 4




right lane to the middle lane[,] causing his vehicle to abruptly enter [the] Plaintiffs’ lane of

travel and collide with [the] Plaintiffs’ vehicle.” Id. at 3.

        On September 24, 2018, the Plaintiffs filed their Complaint in the Eastern District of

Louisiana against Moore, Lovorn & Lovorn Trucking, and National Fire & Marine Insurance

Company. Id. at 1. National Fire & Marine Insurance Company allegedly insured the tractor-

trailer that Moore was driving on the day of the collision. Id. at 2. The Plaintiffs allege that

Moore’s negligence caused their injuries and that Lovorn & Lovorn Trucking is liable for their

damages as Moore’s employer under the doctrine of respondent superior; negligent

entrustment; and negligent hiring, training, and supervision. Id. at 5.

        II.     LEGAL STANDARD

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(c). A genuine issue of fact exists only “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        In determining whether the movant is entitled to summary judgment, the Court

views facts in the light most favorable to the non-movant and draws all reasonable

inferences in his favor. Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528 (5th Cir.

1997). “If the moving party meets the initial burden of showing that there is no genuine

issue of material fact, the burden shifts to the non-moving party to produce evidence or

designate specific facts showing the existence of a genuine issue for trial.” Engstrom v.

First Nat’l Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir. 1995). Summary judgment is

appropriate if the non-movant “fails to make a showing sufficient to establish the existence

                                                   2
     Case 2:18-cv-08881-JCZ-DMD Document 140 Filed 03/26/21 Page 3 of 4




of an element essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986). “In response to a properly supported motion for summary judgment, the non-

movant must identify specific evidence in the record and articulate the manner in which

that evidence supports that party's claim, and such evidence must be sufficient to sustain

a finding in favor of the non-movant on all issues as to which the non-movant would bear

the burden of proof at trial.” John v. Deep E. Tex. Reg. Narcotics Trafficking Task Force,

379 F.3d 293, 301 (5th Cir. 2004) (internal citations omitted). “We do not ... in the absence

of any proof, assume that the nonmoving party could or would prove the necessary facts.”

Badon v. R J R Nabisco, Inc., 224 F.3d 382, 394 (5th Cir. 2000) (quoting Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). Additionally, “[t]he mere argued existence

of a factual dispute will not defeat an otherwise properly supported motion.” Boudreaux

v. Banctec, Inc., 366 F. Supp. 2d. 425, 430 (E.D. La. 2005).

       III.    LAW AND ANALYSIS

       Plaintiffs seek partial summary judgment on the issues of liability and causation.

Plaintiffs contend that they are entitled to partial summary judgment on these issues, because

(1) there are no competing theories of medical causation in this case (Rec. Doc. 100), and

(2) the evidence establishes that the Defendant Timmy Moore was at fault for causing the

accident (Rec. Doc. 99). Defendants argue that (1) evidence and expert testimony establish

that there are differing opinions on the causes of Plaintiffs’ medical conditions (Rec. Doc. 106)

and (2) conflicting deposition testimony of the parties establishes that there are genuine

issues of material fact regarding liability (Rec. Doc. 114).

       The Court finds that there are genuine issues of material fact regarding both liability

and medical causation that would be best determined by the jury at trial. “Causation is an

issue of fact that is generally decided at the trial on the merits.” Estate of Adams v. Home

                                                3
     Case 2:18-cv-08881-JCZ-DMD Document 140 Filed 03/26/21 Page 4 of 4




Health Care of Louisiana, 775 So.2d 1064, 1065 (La. 2000); see also Arceneaux v. State

Farm Fire & Cas. Co., No. 07-3830, 2009 WL 1393711, at *3 (E.D. La. May 18, 2009)

(quoting same). The factual disputes and conflicting evidence relative to liability and

causation should be weighed by the trier of fact in this case. As such, the Plaintiffs are

not entitled to partial summary judgment.

      Accordingly;

      IT IS ORDERED that the Rule 56 Motion for Partial Summary Judgment on the

Issue of Liability (Rec. Doc. 99) and the Rule 56 Motion for Partial Summary

Judgment on the Issue of Medical Causation (Rec. Doc. 100) filed by Plaintiffs are

DENIED.



                                                _________________________________
      March 25, 2021                                     JUDGE JAY C. ZAINEY
                                                  UNITED STATES DISTRICT JUDGE




                                            4
